           Case 1:18-cv-11926-PBS Document 55 Filed 01/28/20 Page 1 of 8



                         UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS


    SECURITIES AND EXCHANGE COMMISSION,


               Plaintiff,

    v.
                                                   CA No. 18-11926-DJC
GREGORY LEMELSON and LEMELSON
CAPITAL MANAGEMENT, LLC,

               Defendants

    and

    THE AMVONA FUND, LP,

                 Relief Defendant.



             ORDER ON PLAINTIFF’S MOTION FOR PROTECTIVE ORDER


CABELL, U.S.M.J.

          The Securities and Exchange Commission (the Commission)

alleges that Gregory Lemelson (Lemelson)1 and his firm, Lemelson

Capital Management, violated Section 10(b) of the Securities

Exchange Act of 1934, 15 U.S.C. § 78j(b), and Rule 10b-5

thereunder, 17 C.F.R. § 240.10b-5, through allegedly false and

misleading statements concerning Ligand Pharmaceuticals, Inc.

(Ligand).       Lemelson has noticed a Rule 30(b)(6) deposition of



1 The complaint names “Gregory Lemelson” but in his affidavit and other
filings, the defendant refers to himself as Father Emmanuel Lemelson. The
court will use “Lemelson” for the sake of convenience.
       Case 1:18-cv-11926-PBS Document 55 Filed 01/28/20 Page 2 of 8



the Commission for three topics relating to origins of the

Commission’s investigation of his statements.           The Commission

moves for a protective order preventing the deposition from

taking place.     (D. 40; Plaintiff’s Motion For Protective Order

to Prevent Rule 30(b)(6) Deposition).          For the reasons explained

below the Commission’s motion is DENIED.

      Background

      The court assumes familiarity with the facts as alleged and

sets forth here only those needed to frame the issue presented.

According to the complaint, Lemelson is the Chief Investment

Officer of Lemelson Capital Management LLC, a private investment

firm which he founded to manage a hedge fund called “The Amvona

Fund, LLP”.     (D. 1).   In 2014 Lemelson “devised and carried out

a fraudulent scheme in which he purchased ‘short positions’2 in

the stock of Ligand Pharmaceuticals, Inc. and then sought to

manipulate the stock price to make a profit.” Lemelson then

“publicly disseminated a series of false statements about Ligand

to drive down the price of the stock, while engaging in a series

of purchases and sales of Ligand stock that enabled him to

profit from the lowered stock price.”

      Lemelson disputes the allegations and counters in his

memorandum that the Commission’s case against him amounts to an


2 A short position is an investment technique whereby an investor seeks to
profit when the price of a stock falls.

                                      2
       Case 1:18-cv-11926-PBS Document 55 Filed 01/28/20 Page 3 of 8



“unprecedented” and “brazen” attack on his free speech rights,

and is tainted by bias and selective enforcement.            (D. 45 at 3).

Lemelson seeks to depose the Commission to learn all the facts

supporting his contentions of bias and selective enforcement.

      Lemelson contends there is in fact a basis to wonder

whether the Commission has exercised bias and selective

enforcement because before now it has “never brought a ‘short

and distort’ case against an individual who publicly disclosed

that he was short the stock he was discussing.”            (Id.)   Lemelson

also suggests that Ligand made a concerted effort to persuade

the Commission to investigate him after he made public

statements about them.      He contends that Ligand and their

counsel gave a biased presentation to the Commission in Boston,

during which they claimed Lemelson “uses religious credentials

to inspire false confidence and raise money.”           (Id. at 8).

Lemelson has also produced emails between Ligand officials where

they write that, “He [Lemelson] needs to be silenced for good.”

(D. 46, Ex. 14, Brooks Aff. at 2).3

      Further, Lemelson avers that when Ligand officials could

not convince the Boston staff of the Commission to investigate,

they hired a former Commission staff member, Attorney Bradley




3 The email continues, “I’m not saying anything specific (for fear it could be
misconstrued) but this is a total farce.” (Id.)

                                      3
        Case 1:18-cv-11926-PBS Document 55 Filed 01/28/20 Page 4 of 8



Bondi, who used his influence to get the matter referred to the

Commission in Washington, D.C.       (D. 45 at 9-10).      Lemelson also

alleges that Ligand used its influence in Congress to get former

California Representative Duncan Hunter to write a letter to the

Commission recommending that Lemelson be investigated.            (Id. at

11).

       Finally, Lemelson alleges that the Commission informed

Ligand’s counsel that a nonpublic investigation had begun (D.

46, Ex. 18, Brooks Aff., Email from Commission to Bondi), and he

suggests that the Commission “may have” violated their own

policy on neither confirming nor denying the existence of an

investigation. (D. 45 at 11).       Lemelson suggests this was the

source of a “leak” which led to the publishing of a Bloomberg

article entitled, “Hedge Fund Priest’s Trades Probed by Wall

Street Cop”.    (Id.)

       Against this backdrop, Lemelson noticed a 30(b)(6)

deposition of the Commission on November 19, 2019 for the

following topics:

       1) The SEC’s analysis and mathematical calculations of Ligand’s
       debt-to-tangible equity ratio;
       2) Communications between the SEC and media sources concerning
       its non-public investigation of Defendants; and
       3) Pre-litigation communications between the SEC and Ligand
       regarding Defendants, including but not limited to meetings
       between Ligand and the SEC, how such meetings were arranged, and
       the relationships between SEC and Ligand’s counsel.


                                     4
         Case 1:18-cv-11926-PBS Document 55 Filed 01/28/20 Page 5 of 8



    The Commission timely moved for a protective order to

prevent Lemelson from pursuing any of the topics at a

deposition.     (D. 40)

    Legal Framework

    Rule 26(c)(1) provides that “[a] party or any person from

whom discovery is sought may move for a protective order in the

court where the action is pending.... The court may, for good

cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or

expense....” Fed. R. Civ. P. 26(c)(1).

    Rule 26 “confers broad discretion on the trial court to

decide when a protective order is appropriate and what degree of

protection is required.” Seattle Times Co. v. Rhinehart, 467

U.S. 20, 36 (1984).       “As specified in [Rule] 26(c), however, a

showing of good cause is required to justify any protective

order.”    Anderson v. Cryovac, Inc., 805 F.2d 1, 7 (1st Cir.

1986).    The party seeking a protective order has the burden of

demonstrating good cause.        Id. at 8.

    Courts are “extremely hesitant to prohibit the taking of a

discovery deposition, and it is very unusual for a court to

prohibit the taking of a deposition altogether....”            10A Fed.

Proc., L. Ed. § 26:301.       While there are circumstances under

which an order to vacate a notice of taking a deposition may be

                                      5
         Case 1:18-cv-11926-PBS Document 55 Filed 01/28/20 Page 6 of 8



appropriate, “such an order is generally regarded by the courts

as both unusual and unfavored in view of the general philosophy

of full discovery of relevant facts, the broad scope of

discovery provided for by Fed. R. Civ. P. 26, and the power of

the court under Rule 26(c) and Fed. R. Civ. P. 30(d) to control

the details of time, place, scope, and financing for the

protection of the deponents and parties.” Id. (collecting

cases).

    Discussion

    The court acknowledges at the outset the Commission’s

citation to multiple instances where a court quashed an SEC

deposition notice on the ground that it amounted to an

impermissible attempt to discover the Commission’s legal

strategy.     See, e.g., S.E.C. v. Nacchio, 614 F. Supp. 2d 1164,

1179 (D. Colo. 2009); In re Bilzerian, 258 B.R. 846, 849 (Bankr.

M.D. Fla. 2001); S.E.C. v. Morelli, 143 F.R.D. 42, 48 (S.D.N.Y.

1992).    For his part, however, Lemelson cites to cases

contrarily allowing such discovery to proceed.           See, e.g.,

S.E.C. v. Navellier & Assocs., Inc., No. CV 17-11633-DJC, 2019

WL 688164, at *2 (D. Mass., Feb. 19, 2019);           S.E.C. v. McCabe,

No. 2:13-CV-00161-TS-PMW, 2015 WL 2452937, at *4 (D. Utah, May

22, 2015); S.E.C. v. Merkin, 283 F.R.D. 689, 698 (S.D. Fla.




                                      6
         Case 1:18-cv-11926-PBS Document 55 Filed 01/28/20 Page 7 of 8



2012); S.E.C. v. Kramer, 778 F. Supp. 2d 1320, 1328 (M.D. Fla.

2011).

     Taking these cases in the aggregate as standing for the

proposition that a deposition of the SEC should not summarily be

countenanced, but may nonetheless be appropriate in some

instances, the court finds that the defendant here has asserted

enough facts, even if just barely so, to warrant discovery on

his claim of selective enforcement and bias.4           Conversely, the

Commission has not demonstrated that Lemelson is acting for

purposes of “annoyance, embarrassment, oppression, or undue

burden or expense....” Fed. R. Civ. P. 26(c)(1).            The deposition

therefore may go forward.

     In so ruling, however, the court reminds the parties that

defendants “are permitted to learn the facts” underlying their

selective enforcement defense and the SEC’s “[c]ounsel may

protect against the disclosure of work product or privileged

information in [a] 30(b)(6) deposition[ ] by interposing



4 The Commission argues that Lemelson has not properly raised selective
enforcement as an affirmative defense in an answer or other filing. This is
true but the law in the First Circuit suggests that a strict mechanical
application of the “raise-or-waive” rule is not warranted here. See e.g.,
Shervin v. Partners Healthcare Sys., Inc., 804 F.3d 23, 52 (1st Cir. 2015)
(affirming trial judge’s decision to give jury instruction on an unpled
statute of frauds defense)(“A district court may relax the raise-or-waive
rule when equity so dictates and there is no unfair prejudice to any opposing
party...”). The Commission has not demonstrated how prejudice will occur if
Lemelson is allowed to pursue his selective enforcement at this still
relatively early stage of the case.


                                      7
         Case 1:18-cv-11926-PBS Document 55 Filed 01/28/20 Page 8 of 8



appropriate objections and giving instructions on a question-by-

question basis.” S.E.C. v. Merkin, 283 F.R.D. 689, 698 (S.D.

Fla. 2012); see also S.E.C. v. Kramer, 778 F. Supp. 2d 1320,

1328 (M.D. Fla. 2011).       The SEC may therefore lodge objections

and give instructions to the deponent as to work product and

other privileged matters at the deposition.           See S.E.C. v.

Navellier & Assocs., Inc., No. CV 17-11633-DJC, 2019 WL 688164,

at *2 (D. Mass. Feb. 19, 2019).

    Conclusion

    For the foregoing reasons, the Plaintiff’s Motion For

Protective Order To Prevent Rule 30(B)(6) Deposition (D. 40)

is DENIED.

SO ORDERED.

                                          /s/ Donald L. Cabell
                                          DONALD L. CABELL, U.S.M.J.

DATED:    January 28, 2020




                                      8
